DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments filed 4/21/22 have been fully considered.
With respect to the double patenting rejection, Applicant has requested that the rejection be held in abeyance.  Applicant is reminded that per MPEP 804, a double patenting rejection cannot be held in abeyance.
With respect to the rejection of claim 1 over Meinzer in view of Simpson, Applicant’s arguments have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Election/Restrictions
Newly submitted claims 17-20 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Originally filed invention and the newly filed invention (claims 17-20) are directed to related medical fluid therapy devices. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different mode of operation as claim 1 calls for activation of the snooze element to enable the second alarm signal to be activated upon occurrence of a second event, while claim 17 calls for a second alarm signal to be activated when a predefined amount of time has expires from the occurrence from a first event.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 17-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3-12,14 of U.S. Patent No. 10,518,303 in view of Simpson et al (US 2004/0172222). 
Claim 1 of the application is not patentably distinct from claim 1 of the patent because claim 1 of the application is obvious over claim 1 of the patent.  With regard to claim 1 of the application, claim 1 of the patent discloses a medical fluid therapy system comprising a medical fluid pumping apparatus configured to pump a medical fluid from a medical fluid container through a line extending from the medical fluid container (claim 1, lines 2-6), and an alarm feature configured to generate a first alarm signal associated with a first low level event of the container, generate a second alarm signal with a second low level event of the fluid container (claim 1, lines 12-19), receive an activation of a snooze element for deactivating the first alarm signal after the first low level event has occurred and enabling the second alarm signal to be activated upon occurrence of the second low level event (claim 1, lines 20-24).  Claim 1 of the patent does not explicitly disclose the claimed processor, however a processor is required to generate and receive the claimed signals.  Claim 1 of the application differs from claim 1 of the patent in calling for a server communicatively coupled to the processor via a computer network, the server configured to receive the alarm signals and route the signals to a display at a user device.  Simpson teaches a fluid pump having various alarm conditions wherein the alarm signal is sent through a computer network to a remote user device to display the alert to a practitioner so that the practitioner can monitor multiple systems as the same time (page 38, para. 0432).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include this feature in the device of claim 1 of the patent to allow a remote user to monitor the pump while not physically present in the patient’s room so that the user can monitor multiple patients at once.  Claim 1 of the patent also differs from claim 1 of the application in that it includes additional features and is therefore more specific.  It has been held that the more specific invention anticipated the generic invention.  See In re Goodman, 29USPQ2d 2010 (Fed. Cir. 199).  Since claim 1 of the application is obvious over claim 1 of the patent, it is not patentably distinct therefrom.
Regarding claim 2, the ‘303 patent fails to recite that the user device includes a computer, PDA, pager, wireless email device, or wireless telephone.  Simpson teaches a medical device wherein pump status and alerts can be sent to a clinician via a handheld device such as a wireless telephone (page 36, para. 0418).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of claim 1 of the patent to include a wireless telephone as the user device as taught by Simpson as wireless telephones are devices commonly carried by clinicians and therefore would provide the information to the user without requiring the user carry additional devices.
Claim 3 calls for the server to be configured to route one of the alarms to signal a pharmacy.  Simpson teaches a pump in communication with a server wherein the server is configured to communicate with a pharmacy in order to allow medication orders (page 5, para. 0109).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of claim 1 of the patent to include the server configured to route an alarm to a pharmacy as taught by Simpson so that the depleted fluid can be reordered.
Regarding claim 11, claim 1 of the patent discloses a medical fluid therapy system comprising a medical fluid pumping apparatus configured to pump a medical fluid from a medical fluid container through a line extending from the medical fluid container (claim 1, lines 2-6), and an alarm feature configured to generate a first alarm signal associated with a first even related to a treatment parameter, generate a second alarm signal with a associated with a second event related to a treatment parameter (claim 1, lines 12-19), receive an activation of a snooze element for deactivating the first alarm signal after the first event has occurred and enabling the second alarm signal to be activated upon occurrence of the second event (claim 1, lines 20-24).  Claim 1 of the patent does not explicitly disclose the claimed processor, however a processor is required to generate and receive the claimed signals.  Claim 11 of the application differs from claim 1 of the patent in calling for a server communicatively coupled to the processor via a computer network, the server configured to receive the alarm signals and route the signals to a display at a user device.  Simpson teaches a fluid pump having various alarm conditions wherein the alarm signal is sent through a computer network to a remote user device to display the alert to a practitioner so that the practitioner can monitor multiple systems as the same time (page 38, para. 0432).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include this feature in the device of claim 1 of the patent to allow a remote user to monitor the pump while not physically present in the patient’s room so that the user can monitor multiple patients at once.  Claim 1 of the patent also differs from claim 11 of the application in that it includes additional features and is therefore more specific.  It has been held that the more specific invention anticipated the generic invention.  See In re Goodman, 29USPQ2d 2010 (Fed. Cir. 199).  Since claim 11 of the application is obvious over claim 1 of the patent, it is not patentably distinct therefrom.
Claim 15 calls for the server to be configured to route one of the alarms to signal a pharmacy.  Simpson teaches a pump in communication with a server wherein the server is configured to communicate with a pharmacy in order to allow medication orders (page 5, para. 0109).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of claim 1 of the patent to include the server configured to route an alarm to a pharmacy as taught by Simpson so that the depleted fluid can be reordered.
The remainder of the claims clearly correspond to the patent claims as illustrated on the table below:
Application
1
4
5
6
7
8
9
10
11
12
13
14
16
10,518,030
1
8
3
4
5
6
7
8
9
10
11
12
14


Allowable Subject Matter
Claims 1-16 are allowable over the prior art of record but for the double patenting rejection above.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art fails to teach or fairly suggest a medical fluid supply system comprising a processor including an alarm feature, the alarm configured to generate a first alarm signal associated with a first low level event of the medical fluid in the medical fluid container, generate a second alarm signal associate with a second low level event of the medical fluid in the medical fluid container, and receive an activation of a snooze element for deactivating the first alarm signal after the first low level event has occurred, and enabling the second alarm signal to be activated upon occurrence of the second low level event, in combination of the features of invention, substantially as claimed.  Herein, “enabling the second alarm signal to be activated” is interpreted to mean that as a direct result of the activation of the snooze element, the second alarm signal is able to be activated.
Regarding claim 11, the prior art fails to teach or fairly suggest a medical fluid supply system comprising a processor including an alarm feature, the alarm configured to generate a first alarm signal associated with a first event relating to at least one treatment parameter,  generate a second alarm signal associated with a second event relating to the at least one treatment parameter, and receive an activation of a snooze element for deactivating the first alarm signal after the first event has occurred, and enabling the second alarm signal to be activated upon occurrence of the second event, in combination of the features of invention, substantially as claimed.  “enabling the second alarm signal to be activated” is interpreted as explained above.
The dependent claims are allowable at least based on the limitations discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783